Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Limitation “the mounting element” lack antecedent basis. It should be “the mating element”. 

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5-9, 11, 14-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurster et al. (US 9,630,029 (provided in the IDS)).

3.	Addressing claims 1, 14 and 19, Wurster discloses an ultrasonic treatment device comprising:
a transducer holder including: a circular body having an inner surface that is cylindrical (see Figs. 1A and 4; device 100 with housing/holder 106; 106 is circular body with inner surface cylindrical); 
a plurality of mating elements that extend around the inner surface at different heights from a bottom of the transducer holder (see Fig. 4, element 146; threaded ring are mating element at different height);   
a locking assembly to be attached to an ultrasonic transducer, wherein the locking assembly includes a first locking element and a second locking element that are each adapted to engage with any of the plurality of mating elements to hold the ultrasonic transducer at a selected angle with respect to the transducer holder (see Fig. 4, thread element 172 mate with element 146; also element 148 help lock the device; thread 172 has many teeth and each teeth could be interpret as a first, second, third, etc. locking element);
a transducer holder for an ultrasonic transducer, the transducer holder comprising: a circular body having an inner surface that is cylindrical (see Figs. 1A and 4; device 100 with housing/holder 106; 106 is circular body with inner surface cylindrical); 
a plurality of grooves that extend around the inner surface at different heights from a bottom plane of the transducer holder, wherein individual grooves of the plurality of grooves are adapted to engage with at least one locking element of the ultrasonic transducer to hold the transducer at a selected one of multiple mounting angles with respect to the transducer holder (see Figs. 1A, 2 and 4, element 146 has grooves to engage with teeth of element 172 to hold transducer at different angle; knob 142 and 122 adjust transducer in direction x,y,z which is different angles);
a system for ultrasonic treatment, the system comprising: a transducer holder including: a circular body having an inner surface that is cylindrical (see Figs. 1A and 4; device 100 with housing/holder 106; 106 is circular body with inner surface cylindrical); 
a plurality of mating elements that extend around the inner surface at different heights from a bottom of the transducer holder (see Fig. 4, element 146; threaded ring are mating element at different height);
an ultrasonic transducer to generate an ultrasonic beam (see Fig. 4, element 166);
a locking assembly that is rotatably attached to a top of the ultrasonic transducer to enable rotation of the locking assembly with respect to the ultrasonic transducer, wherein the locking assembly includes a first locking element and a second locking element that are each adapted to engage with any of the plurality of mating elements to hold the ultrasonic transducer at a selected angle with respect to the transducer holder (see Fig. 4, thread element 172 mate with element 146; also element 148 help lock the device; thread 172 has many teeth and each teeth could be interpret as a first, second, third, etc. locking element).

4.	Addressing claims 5-9, 11, 15-18 and 21-23, Wurster discloses:
wherein the mating elements include respective grooves or ridges (see Fig. 4; element 146 has groove for the mating with the teeth of element 172);
wherein the first and second locking elements are biased in an extended position in which the first and second locking element is engaged with the respective mounting element to hold the transducer in place, and wherein the locking assembly further includes one or more actuators that are operable to move the first and second locking elements to a retracted position to disengage the respective first and second locking elements from the respective mounting element (see Fig. 4, col. 2, lines 59-60, col. 4, lines 12-15 and col. 4, lines 58-60; knop 142 is the actuator that operate to move locking element);
wherein the mounting elements are parallel to one another (see Fig. 4; threads in element 146 are parallel to each other);
wherein the mounting elements extend at least 75% of a circumference of the inner surface (see Fig. 4; threads of 146 extend at least 75% of a circumference of the inner surface of 146);
wherein the locking assembly includes a screw to couple the locking assembly to the ultrasonic transducer such that the locking assembly is rotationally movable with respect to the ultrasonic transducer (see Fig. 4, element 148 screw cap connect to knob 142 and thread 172 to move/rotate transducer);
further comprising the transducer (see Fig. 4; element 166);
wherein the plurality of grooves include three or more grooves (see Fig. 4, element 146 has more than three grooves);
wherein the plurality of grooves are parallel to one another (see Fig. 4; the grooves of element 146 are parallel to one another;
a plurality of flanges extending outward from the circular body, wherein the plurality of flanges are adapted to be attached to one or more straps to secure the transducer holder to a patient, wherein at least one of the plurality of flanges is positioned above a bottom plane of the transducer holder (see Fig. 1A; element 108A,C and 112);
a bottom surface that extends above the bottom plane at one or more portions to leave an opening between a patient and the one or more portions (see Fig. 4; the cushion 137 at top and bottom);
wherein the mating elements include respective grooves or ridges (see Fig. 4, element 146 has many grooves);
wherein the grooves or ridges are parallel to one another (see Fig. 4, element 146 has grooves that parallel to each other);
wherein the first and second locking elements are biased in an extended position in which the first and second locking element is engaged with the respective mounting element to hold the transducer in place, and wherein the locking assembly further includes one or more actuators that are operable to move the first and second locking elements to a retracted position to disengage the respective first and second locking elements from the respective mounting element (see Fig. 4, col. 2, lines 59-60, col. 4, lines 12-15 and col. 4, lines 58-60; knop 142 is the actuator that operate to move locking element).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Njemanze (US 2002/0103436 (provided in the IDS)). 

7.	Addressing claims 2-4 and 20, Wurster does not disclose wherein the plurality of mating elements include at least a first mating element, a second mating element, and a third mating element, and wherein the locking assembly is to: hold the ultrasonic transducer at a first angle when the first and second locking elements are both engaged with the first mating element, hold the ultrasonic transducer at a second angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the second mating element; and hold the ultrasonic transducer at a third angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the third mating element; wherein the first angle is 0 degrees and wherein the second angle is 2.5 degrees and the third angle is 5 degrees. In the same field of endeavor, Njemanze discloses wherein the plurality of mating elements include at least a first mating element, a second mating element, and a third mating element, and wherein the locking assembly is to: hold the ultrasonic transducer at a first angle when the first and second locking elements are both engaged with the first mating element, hold the ultrasonic transducer at a second angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the second mating element; and hold the ultrasonic transducer at a third angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the third mating element and wherein the second angle is 2.5 degrees; wherein the first angle is 0 degrees and the third angle is 5 degrees (see Figs. 3-4, [0006] and [0017-0019]; locking element 14; top and bottom of 14 is first and second locking element: mating element is 15; as see in Fig. 4, the first on the left the transducer is straight at 0 degree angle the first and second locking element engage with first mating element; hold at second angle the first locking element (the bottom) engage with first mating element and the second locking element (the top) is tilted to engage with second mating element; hold at third angle the first locking element (the bottom) engage with first mating element and the second locking element (the top) is tilted further to engage with third mating element; the device is capable of tilting at 2.5 and 5 degree). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have wherein the plurality of mating elements include at least a first mating element, a second mating element, and a third mating element, and wherein the locking assembly is to: hold the ultrasonic transducer at a first angle when the first and second locking elements are both engaged with the first mating element, hold the ultrasonic transducer at a second angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the second mating element; and hold the ultrasonic transducer at a third angle when the first locking element is engaged with the first mating element and the second locking element is engaged with the third mating element and wherein the second angle is 2.5 degrees; wherein the first angle is 0 degrees and the third angle is 5 degrees as taught by Njemanze because this provide accurately delivering of ultrasound waves to the desired area by improve placement and coupling of treatment device to patient’s head (see abstract and [0006]).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Elgort (US 2011/0166444).

9.	Addressing claim 10, Wurster discloses imaging the patient wearing treatment device with MRI; however, he does not disclose treatment device with screw is visible or not on the MRI image. Elgort discloses wherein the screw includes a material that is visible in magnetic resonance imaging (MRI) (see [0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have wherein the screw includes a material that is visible in magnetic resonance imaging as taught by Elgort because this allow viewer to see the screw in the image to determine screw position (see [0028]). 

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Hynynen (US 2019/0021666).

11.	Addressing claim 12, Wurster discloses imaging the patient wearing treatment device with MRI; however, he does not disclose treatment device is visible or not on the MRI image. Hynynen discloses wherein the transducer includes one or more portions of a material that is visible in MRI (see [0060]; the headset transducer has MRI visible fiducial markers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have wherein the transducer includes one or more portions of a material that is visible in MRI as taught by Hynynen because this allow for user to determine the location of the transducer (see [0060]). 

12.	Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wurster et al. (US 9,630,029 (provided in the IDS)) and in view of Lautzenhiser et al. (US 2011/0264012 (provided in the IDS)).

13.	Addressing claims 13 and 24, Wurster does not disclose an acoustic pad that includes a rim embedded into the acoustic pad to engage the acoustic pad with a bottom portion of the transducer. In the same field of endeavor, Lautzenhiser discloses an acoustic pad that includes a rim embedded into the acoustic pad to engage the acoustic pad with a bottom portion of the transducer (see Fig. 2A, [0042-0043]; elements 50, 70 and 78; flange/rim 78 embedded into the acoustic pad 70 to engage the acoustic pad with a bottom portion of the transducer 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wurster to have an acoustic pad that includes a rim embedded into the acoustic pad to engage the acoustic pad with a bottom portion of the transducer as taught by Lautzenhiser because this allow for bonding the gel pad to the transducer (see [0043]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793